Exhibit 10.1

Execution Copy

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into on this 27th
day of December, 2006 by and between PREIT Associates, L.P., a Delaware limited
partnership (“PALP”), and Crown American Properties, L.P. (“CAP”), a Delaware
limited partnership.

BACKGROUND

PALP and CAP are parties to that certain Crown Partnership Contribution
Agreement dated as of May 13, 2003 (the “Contribution Agreement”). Pursuant to
Section 4 of the Contribution Agreement, CAP granted PALP an option to require
(the “Call Right”) CAP to contribute, at any time after the end of the 36th
month following the Crown Partnership Contribution Closing Date (as defined in
the Contribution Agreement), all (but not less than all) of the Excluded
Interest (as defined in the Contribution Agreement) in exchange for 341,297
Class B units of limited partnership interest in PALP, subject to certain
adjustments as more fully set forth in the Contribution Agreement. PALP wishes
to exercise the Call Right. PALP and CAP have entered into this Agreement in
order to provide the terms and conditions upon which the Call Right will be
exercised.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, conditions and promises hereinafter contained, the
parties, intending to be legally bound, agree as follows:

AGREEMENT

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings assigned to them in the Contribution Agreement.

2. Purchase and Sale of Excluded Interest.

(a) On the terms and subject to the conditions herein set forth, PALP hereby
purchases and acquires, and CAP hereby sells, assigns, transfers, and conveys to
PALP, the Excluded Interest, free and clear of any and all liens, pledges,
security interests, claims and other encumbrances of every kind and nature
(collectively, “Encumbrances”) for consideration consisting of 341,297 Class B
units of limited partnership interest in PALP (the “Units”). PALP hereby
delivers to CAP two duly executed certificates evidencing 219,405 Units and
121,892 Units, respectively. CAP agrees that it is not entitled to, and shall
not receive any, payment in respect of the PREIT Adjustment Amount, and PALP
agrees that it shall not receive any payment in respect of the Crown Adjustment
Amount.



--------------------------------------------------------------------------------

(b) CAP and PALP agree that the transfer of the Excluded Interest by CAP to PALP
pursuant to this Agreement will constitute a contribution under Section 721 of
the Internal Revenue Code, and CAP and PALP will file all applicable tax returns
in accordance therewith.

3. Representations, Warranties and Covenants of CAP. CAP hereby represents and
warrants to PALP that:

(a) Organization; Authority; Enforceability. CAP is a limited partnership,
validly existing and in good standing under the laws of the State of Delaware
with all necessary power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby. The sole General Partner of CAP is
Crown American Investment Company (“Crown”). This Agreement has been duly
executed by Crown on behalf of CAP and constitutes a valid and binding
instrument, enforceable against CAP in accordance with its terms.

(b) Title. CAP is the sole record and beneficial owner of the Excluded Interest
and has good and marketable title thereto, free and clear of all Encumbrances
(other than Encumbrances imposed by the partnership agreements of PR Financing
Limited Partnership and PR Washington Crown Limited Partnership, respectively,
and other than the pledge of such Excluded Interest in support of a Crown
Investment Trust First Commonwealth Bank (“First Commonwealth”) borrowing, which
pledge will be substituted by a pledge of the Units upon receipt thereof). First
Commonwealth has previously delivered to PALP an agreement satisfactory to PALP
confirming that, upon delivery of the Units to CAP, any lien upon the Excluded
Interests in favor of First Commonwealth shall be immediately and irrevocably
released by First Commonwealth. CAP has received a letter from First
Commonwealth pursuant to which First Commonwealth has agreed to file UCC-3
termination statements in order to record the release of First Commonwealth’s
lien against the Excluded Interest. CAP shall use its best efforts at its sole
cost and expense to cause First Commonwealth to file promptly following delivery
to CAP of certificates representing the Units such UCC-3 termination statements
with the Secretary of State of the State of Delaware and in each other
jurisdiction in which a financing statement may have been filed with respect to
the Excluded Interest.

(c) No Conflict. The execution and delivery of this Agreement and the
performance by CAP of its obligations hereunder will not violate or constitute a
default under the terms and provisions of its certificate of limited partnership
or partnership agreement or of any agreement, law or court order by which CAP is
bound.

(d) Restrictions on Transfer. CAP acknowledges that the Amended and Restated
Limited Partnership Agreement of PALP, as amended (the “Partnership Agreement”),
restricts the assignment, sale or transfer of the Units, and that CAP may
continue to bear the economic risk of the investment in the Units for an
indefinite period of time.

(e) Investment Representations.

(i) CAP acknowledges that the Units issued to CAP pursuant to this Agreement are
not registered under the Securities Act of 1933, as amended (the “Securities
Act”), on the grounds that the issuance of the Units is exempt from registration
pursuant to Section 4(2) of the Securities Act or Regulation D promulgated under
the Securities Act, and that

 

- 2 -



--------------------------------------------------------------------------------

the reliance of PALP on such exemptions is predicated in part on CAP’s
representations, warranties, covenants, and acknowledgements set forth in this
section.

(ii) CAP is an “accredited investor” as defined in Rule 501 promulgated under
the Securities Act.

(iii) CAP is acquiring the Units for its own account, not as a nominee or agent,
solely for investment purposes and without a view to resale or other
distribution within the meaning of the Securities Act, and the rules and
regulations thereunder, and that CAP will not distribute any of the Units in
violation of the Securities Act.

(iv) CAP (A) acknowledges that the Units and any shares of beneficial interest
in Pennsylvania Real Estate Investment Trust (“PREIT”) issued upon redemption of
the Units (the “Shares”) must be held by CAP unless they are registered under
the Securities Act or an exemption from registration is available, (B) is aware
that any routine sales of the Shares made under Rule 144 under the Securities
Act may be made only in limited amounts and in accordance with the terms and
conditions of that Rule (including that the Shares must have been held by CAP
for at least one year) and that in such cases where the Rule is not applicable,
compliance with some other registration exemption will be required if no
registration statement is in effect and available for use, and (C) is aware that
Rule 144 is not available for use by CAP for resale of the Units.

(v) CAP is well versed in financial matters, has had dealings over the years in
securities, including “restricted securities,” and is fully capable of
understanding the type of investment represented by the Units and the risks
involved in connection therewith.

(vi) CAP acknowledges and confirms that (A) PALP has made available to CAP the
opportunity to ask questions of and receive answers from PALP’s officers and
PREIT’s officers and trustees concerning the terms and conditions of the
issuance of the Units and the business and financial condition of PALP and/or
PREIT, (B) CAP has reviewed a copy of PREIT’s latest Proxy Statement, Annual
Shareholders’ Report, Form 10-K as well as all Forms 8-K filed by PREIT since
January 1, 2006, and the Partnership Agreement, and (C) CAP has received to its
satisfaction, such additional information, in addition to that set forth herein,
about the business and financial condition of PALP and PREIT and the terms and
conditions of this Agreement as CAP has requested.

(vii) In order to ensure compliance with the provisions of subparagraph
(iv) above, CAP will not sell or otherwise transfer or dispose of any of the
Units or the Shares or any interest therein (unless, in the case of Shares, the
Shares are registered under the Securities Act) without the prior satisfaction
of one of the following conditions:

(A) PALP shall have received a written opinion of counsel to CAP in form and
substance satisfactory to PALP, in the exercise of its reasonable judgment, or a
copy of a “no-action” or interpretive letter of the SEC, specifying the nature
and circumstances of the proposed transfer and indicating that the proposed
transfer will not be in violation of any of the registration provisions of the
Securities Act and the rules and regulations promulgated thereunder; or

 

- 3 -



--------------------------------------------------------------------------------

(B) PALP shall have received an opinion from its own counsel to the effect that
the proposed transfer will not be in violation of any of the registration
provisions of the Securities Act and the rules and regulations promulgated
thereunder.

4. Representations and Warranties of PALP. PALP hereby represents and warrants
to CAP that:

(a) Organization; Authority; Enforceability. PALP is a limited partnership,
validly existing and in good standing under the laws of the State of Delaware
with all necessary power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby. PREIT is the General Partner of PALP.
This Agreement and the issuance and delivery of the Units have been duly
authorized by all requisite partnership action and when issued and delivered in
accordance with this Agreement, the Units will be validly issued and outstanding
in accordance with the terms of the Partnership Agreement. This Agreement has
been duly executed by PALP and constitutes a valid and binding instrument,
enforceable against PALP in accordance with its terms.

(b) No Conflict. The execution and delivery of this Agreement and the
performance by PALP of its obligations hereunder will not violate or constitute
a default under the terms and provisions of its trust agreement or of any
material agreement, law or court order by which PALP is bound.

5. Effective Time. By entering into this Agreement, each of CAP and PALP agree
and acknowledge that this Agreement satisfies the notice requirements set forth
in Section 4.4 of the Contribution Agreement. The sale of the Excluded Interests
and the issuance of the Units shall be effective as of December 31, 2006 at
11:59 p.m.

6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws.

7. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, and delivered by means
of facsimile transmission or otherwise, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute but one and the same Agreement. If any party hereto elects to
execute and deliver a counterpart signature page by means of facsimile
transmission, it shall deliver an original of such counterpart to the other
party hereto within ten business days of the date hereof, but in no event will
the failure to do so affect in any way the validity of the facsimile signature
or its delivery.

8. Severability. If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable under applicable law, then such illegality, invalidity
or unenforceability shall not invalidate the entire Agreement. Such provision
shall be deemed to be modified to the extent necessary to render it legal, valid
and enforceable, and if no such modification shall render it legal, valid and
enforceable, then this Agreement shall be construed as if not containing the
provision held to be illegal, invalid or unenforceable, and the rights and
obligations of the parties shall be construed and enforced accordingly.

 

- 4 -



--------------------------------------------------------------------------------

9. Supersedes. This Agreement shall supersede any and all provisions of the
Contribution Agreement inconsistent herewith.

10. Headings. The headings used herein are for convenience of reference only,
are not a part of this Agreement and are not to affect the construction of, or
to be taken into consideration in interpreting, any provision of this Agreement.

[remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PREIT ASSOCIATES, L.P. By:  

Pennsylvania Real Estate Investment Trust,

its General Partner

By:   /s/ Bruce Goldman Name:   Bruce Goldman Title:   Executive Vice President
and General Counsel CROWN AMERICAN PROPERTIES, L.P. By:  

Crown American Investment Company,

its General Partner

By:   /s/ Daniel M. Honkus Name:   Daniel M. Honkus Title:   Vice President and
Chief Financial Officer

[Signature Page to Purchase and Sale Agreement]

 

- 6 -